Citation Nr: 1820871	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  07-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral strain.






ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel







INTRODUCTION

The Veteran served on active duty from April 1981 to March 1990.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2006 rating decision, by the North Little Rock, Arkansas, Regional Office (RO), which denied the Veteran's claim of entitlement to a rating in excess of 20 percent for lumbosacral strain.  He perfected an appeal of that decision.  

In January 2011, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in February 2012.  

In a June 2013 decision, the Board denied the Veteran's claim of entitlement to a rating in excess of 20 percent for lumbosacral strain.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated and remanded the Board's decision for compliance with the directives in the JMR concerning the claim for an increased rating for the lumbosacral strain.  In September 2014, the Board remanded the case to the RO for further evidentiary development pursuant to the March 2014 JMR.  Following the requested development, an SSOC was issued in February 2015.  

In a May 2015 decision, the Board denied the Veteran's claim of entitlement to a rating in excess of 20 percent for lumbosacral strain.  The Veteran appealed the May 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court issued a memorandum decision to vacate the Board's decision and remanded the case to the Board for readjudication of the claim consistent with the considerations discussed in the memorandum decision.  


In July 2017, the Board again remanded the case to the RO for further evidentiary development.  Following the requested development, an SSOC was issued in January 2018.  


FINDING OF FACT

On August 1, 2017, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating that he wished to withdraw his appeal as to the issue of entitlement to an increased rating for lumbosacral strain.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to a rating in excess of 20 percent for lumbosacral strain have been met.  38 U.S.C. § 7105 (b) (2), (d) (5) (2012); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (c) (2017).  

In a statement, dated August 1, 2017, the Veteran indicated that he wished to withdraw his claim for a rating in excess of 20 percent for lumbosacral strain.  

As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal, and it is dismissed.  

ORDER

The appeal for entitlement to a rating in excess of 20 percent for lumbosacral strain is dismissed.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


